DETAILED ACTION
Claims 33, 36-38, and 40–52 are pending. Claims 36, 38, 41–42, 44-46 have been amended, claims 33, 37, 40, 43, and 47 remain original or previously presented, claims 1–32, 34–35, and 39 have been cancelled, and claims 48–52 are new in the amendment filed by Applicant on January 26th, 2021.
An interview was conducted with Applicant in the interest of compact prosecution to avoid a future rejection of claim 48 based on 35 U.S.C. 112(b) for indefiniteness issues. In addition, a terminal disclaimer was requested over US Patent 10,712,810. A partial agreement was reached. Please refer to the Interview Summary of February 23rd, 2021 for further details.

Response to Amendment

Applicant's amendments to claims 36, 38, 41–42, 44-46 filed on January 26th, 2021 are accepted because no new matter has been entered.
Applicant’s amendment to the abstract for minor informalities is accepted and the objections are withdrawn.
The objections to 1, 35, and 42 are withdrawn in view of the amendments.
The Office withdraws the 35 U.S.C. 112(b) rejection of claims 37-41 in view of the explanation provided in the Remarks filed on January 26th, 2021.
However, the non-statutory obviousness-type double patenting rejections over US Patent 10,712,810 remain. Please see below.
Response to Arguments
Applicant’s arguments in the Remarks filed on January 26th, 2021 regarding claims 33 and 42 are persuasive. However, Applicant’s arguments regarding new claim 48 are found 
In addition, Applicant has not addressed the non-statutory obviousness-type double patenting rejections of claims 34-47 cited in the Non-Final mailed October 26th, 2020, and has not stated why new claim 48 is not obvious over parent patent 10,712,810. Therefore these rejections are maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
This is a nonstatutory double patenting rejection.
Claims 48–52 are rejected on the ground of nonstatutory double patenting as being unpatentable over US patent 10,712,810. The following table shows a comparison of the claims. Limitations which are essentially the same are emphasized in BOLD.
Claim 48 of Current Application
Claim 1 of US patent 10,712,810
A method of recording a video and playing back the video to a viewer in a Virtual Reality (VR) environment, the method comprising: recording a geographical area with an omnidirectional video recording camera, wherein recording includes recording a first video section by recording a geographical area with a video recording camera moving in a forward direction through the geographical area, recording a second video section by recording the geographical area with a video recording camera moving in a backward direction through the geographical area, and wherein the first and second video sections have time points associated with virtual locations of a viewer; presenting the first video section to the viewer; detecting that the viewer has reversed a field of view from the forward direction to the backward direction at a reversal time point (t=30) prior to the end (t=50) of the first video section; and presenting the second video section to the viewer beginning at a virtual location corresponding to the reversal time point (t=20) in the second video section.
A method of recording a video and playing back the video to a viewer in a Virtual Reality (VR) environment, the method comprising: recording a geographical area with an omnidirectional video recording camera, wherein recording includes: dividing the geographical area into a plurality of area portions; and recording, in separate video sections, each of the area portions while moving the camera in multiple directions, wherein each video section comprises a video of a given area portion recorded while moving in a given direction; associating time points in each video section with virtual locations of the viewer; receiving an indication of a desired direction of movement from the viewer at a given time point in a given video section; and presenting to the viewer, a video section corresponding to the virtual location of the viewer and associated with the given time point in the given video sections; wherein recording each of the area portions comprises: recording a first video section while moving the camera in a forward direction through the area portion; and recording a second video section while moving the camera in a backward direction through the area portion; wherein the method further comprises: presenting the first video section to the viewer; detecting that the viewer has reversed a field of view from the forward direction to the backward direction; and presenting the second video section to the viewer at a virtual location corresponding to the time of the field of view reversal.


It may be noted that claim 48 of the Current Application is mostly taught by claim 1 of ‘810. The difference lies in the way that the reversal time point is described. In the instant application, the reversal time point is described with specific seconds, i.e. t=30, t=50, t=20. These time points are being interpreted as meaning that a viewer perceives a flow of time via motion through a geographical area from the beginning of the first video section to the point of reversal, and the flow of time perceived is uninterrupted when reversing a field of view as the viewer moves backwards through the same geographical area.
Claim 1 of ‘810 states essentially the same thing by presenting the second video section at the virtual location corresponding to the time of the field of view reversal and associated with the given time point. In other words, claim 1 of ‘810 reverses the field of view at the same moment in the viewer’s perceived flow of motion through the geographical area, which would be equivalent to stating a field of view reversal at t=30 out of 50 or t=20 in reverse flow of motion from the “t=50/t=0” time point of the second video section.
For these reasons, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention that the limitations are stating the same thing.
Claim 48 is also rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of ‘810 for the same reasons described above. Claim 8 specifically describes “detecting that the viewer has reversed a field of view from the forward direction to the backward direction at a reversal time point prior to the end of the first video section; and on the video player, presenting the second video section to the viewer beginning at a virtual location corresponding to the reversal time point in the second video section”.
Claims 49–51 are rejected over claims 1 and 8 of ‘810 in view of Cosic*, US Patent 10,102,226, and Hong*, USPGPUB 2017/0061687 (* previously cited). Please refer to the rejections of the same additional limitations in claims 26-32 and 34-47 of the Non-Final. 
Claim 52 is rejected over claims 1 and 8 of ‘810 because the additional limitations over claim 48 are already comprised.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 42 and 44–52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 48 is rejected as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: 
storing and retrieving the first and second video sections- The field of view of a viewer cannot be reversed if the first and second video sections were not stored and retrieved first.
playing back the first video section to the viewer- The current limitation, "presenting the first video section to the viewer" is not specific enough to support the “detecting that the viewer has reversed a field of view”. Presenting a video section could be allowing a viewer to arrange a video sequence on a manifest level or operator level rather than playing back to a viewer.
presenting a field of view in the forward direction- There is no link between the "field of view" and the recording direction. The field of view during recording may not necessarily correspond to that during playback. There should be a linking limitation that links the recording to the playback and the field of view.
Claims 49-62 are rejected for their dependency upon claim 48 and because they do not comprise the above steps.
Claim 42 is rejected for omitting the essential limitation, presenting a field of view in the forward direction, after wherein the video player is configured to play back the first video section to the viewer for the same reasons discussed regarding claim 48 above.
Claims 44-47 are rejected for their dependency upon claim 42 and because they do not comprise the above step. Note claim 43 is not rejected because it provides further context for the field of view of the current video section.

Suggested Amendments Discussed During the Interview
The following are the suggested Examiner Amendments discussed during the Interview of February 23rd, 2020 to resolve the indefiniteness issues.
42. (Currently Amended) A video recording and playback system, comprising: 

a server configured to retrieve the manifest and the plurality of video sections from the database; and 
a Head-Mounted Display (HMD) apparatus configured to present the video sections to a viewer, the HMD apparatus comprising: 
a processing circuit coupled to a non-transitory memory configured to store computer readable program code; 
a video player; and 
an application configured to interface with the server to retrieve the manifest and the plurality of video sections; 
wherein when the processing circuit executes the computer readable program code, the HMD apparatus is caused to present to the viewer a first video section created by recording a geographical area with a video recording camera moving in a forward direction through the geographical area, a second video section created by recording a geographical area with a video recording camera moving in a backward direction through the geographical area; and wherein the first and second video sections have time points associated with virtual locations of the viewer; 
wherein the video player is configured to play back the first video section to the viewer by presenting a field of view in the forward direction; 
wherein the application is configured to detect that the viewer has reversed a field of view from the forward direction to the backward direction at a reversal time point (t=30) prior to the end (t=50) of the first video section; and 


Claim 48. (Currently Amended) A method of recording a video and playing back the video to a viewer in a Virtual Reality (VR) environment, the method comprising: 
recording a geographical area with an omnidirectional video recording camera, wherein recording includes recording a first video section by recording a geographical area with a video recording camera moving in a forward direction through the geographical area, recording a second video section by recording the geographical area with a video recording camera moving in a backward direction through the geographical area, and wherein the first and second video sections have time points associated with virtual locations of a viewer; 
storing and retrieving the first and second video sections;
 playing back the first video section to the viewer by presenting a field of view in the forward direction; 
detecting that the viewer has reversed the field of view from the forward direction to the backward direction at a reversal time point (t=30) prior to the end (t=50) of the first video section; and 
presenting the second video section to the viewer beginning at a virtual location corresponding to the reversal time point (t=20) in the second video section.

Allowable Subject Matter
Claims 33, 36-38 and 40-41 are allowed. Claim 43 is objected to as being dependent upon a rejected base claim. Claims 42 and 44-52 would be allowable if the 35 U.S.C. 112(b) and non-th, 2020.

Conclusion
To conclude, it is suggested to amend claims 42 and 48 in the manner shown above, and to file an eTerminal Disclaimer in order to bring the application in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646